UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 5, 2010 Commission File Number Registrant; State of Incorporation; Address and Telephone Number IRS Employer Identification No. 1-11459 PPL Corporation (Exact name of Registrant as specified in its charter) (Pennsylvania) Two North Ninth Street Allentown, PA18101-1179 (610) 774-5151 23-2758192 1-32944 PPL Energy Supply, LLC (Exact name of Registrant as specified in its charter) (Delaware) Two North Ninth Street Allentown, PA18101-1179 (610) 774-5151 23-3074920 1-905 PPL Electric Utilities Corporation (Exact name of Registrant as specified in its charter) (Pennsylvania) Two North Ninth Street Allentown, PA18101-1179 (610) 774-5151 23-0959590 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 2 - Financial Information Item 2.02 Results of Operations and Financial Condition On August 5, 2010, PPL Corporation (“PPL”) issued a press release announcing its financial results for the quarter ended June 30, 2010, and other business matters. A copy of the press release is filed as Exhibit 99.1 hereto. Section 7 - Regulation FD Item 7.01 Regulation FD Disclosure On August 5, 2010, at 9:00 a.m. (Eastern Time), members of PPL's senior management will hold a teleconference and webcast with financial analysts to discuss PPL’s financial results for the quarter ended June 30, 2010, and other business matters. A copy of the slides to be used during the webcast is furnished as Exhibit 99.2 hereto. The event will be available live, in audio format, along with slides to the presentation, on PPL’s Internet Web site: www.pplweb.com. The webcast will be available for replay on PPL’s Web site for 30 days. Section 9 - Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits (d) Exhibits 99.1 - Press Release, dated August 5, 2010, announcing PPL’s financial results for the quarter ended June 30, 2010, and other business matters. 99.2 - Slides to be used on the August 5, 2010 webcast among members of PPL’s senior management and financial analysts. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrants have duly caused this report to be signed on their behalf by the undersigned hereunto duly authorized. PPL CORPORATION By: /s/ Vincent Sorgi Vincent Sorgi Vice President and Controller PPL ENERGY SUPPLY, LLC By: /s/ Vincent Sorgi Vincent Sorgi Vice President and Controller PPL ELECTRIC UTILITIES CORPORATION By: /s/ Vincent Sorgi Vincent Sorgi Vice President and Controller Dated:August 5, 2010
